[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff's motion (# 105) for summary judgment as to count one is granted as there is no genuine issue as to a material fact. Furthermore, the defendant, Lucian Robustelli's special defenses based on his alleged status an accommodation party are barred by the doctrine established by the United States Supreme Court in D'Oench Duhme  Co. v. Federal Deposit InsuranceCorporation., 315 U.S. 447 (1942), which prohibits a borrower from asserting defenses against the Federal Deposit Insurance Corporation based on unrecorded side agreements. See FederalDeposit Insurance Corporation v. Piccolo, Superior Court, Judicial District Fairfield at Bridgeport, Docket No. 310755 (June 29, 1994, Freedman, J.). Moreover, even if the defendant's special defenses were not barred, the defendant remains liable on the note in the capacity in which he signed, as a co-maker. General Statutes § 42a-3-419 and 42a-3-605(h).
So Ordered.
Dated at Stamford, Connecticut this 21st day of April, 1995.
WILLIAM BURKE LEWIS, JUDGE CT Page 4226